Martin, C, J.
1. Inheritance by adopted child. I. It was assumed but not decided in Renz v. Drury, ante, page 84, that a child adopted in a sister state in substantial compliance with her statutes, would inherit lands of the deceased adopting parent in this State on equal terms with a child of such parent born in wedlock. This proposition, however, is now earnestly controverted by the plaintiffs in error. Counsel says that Alice Ann Adamson could not have inherited from Adam Huffman in the absence of sections 6 and 7 of chapter 67 of the General Statutes of 1889 ( ¶ ¶ 3873, 3874), relating to the adoption of minor children”; that only children adopted in the Probate Court in accordance with our statute are ‘' entitled to the same rights of person and property as children or heirs at law of the pferson thus adopt*219ing them” ; and that Alice Ann was not adopted in this way, but only by deed. This, however, was the method prescribed by chapter 29 of the Revised Statutes of Missouri, 1889, then in force; and the Supreme Court of that State, in Fosburgh v. Rogers, 114 Mo. 122, held that a child adopted in accordance with the statute acquires a right to inherit from the -adopting parents upon their intestacy, and that this right does not conflict with the Statute of Descents, but only points out who are to be deemed children under that statute. See also Moran v. Stewart, 122 Mo. 295. Now, although the method of adoption in Missouri essentially differs from our own, yet the rights conferred upon the child are substantially identical in the two states. A personal or relative status lawfully acquired in one state or country will generally be recognized by the courts of another state or country. This proposition was clearly stated by Chief Justice Gray in Ross v. Ross, 129 Mass. 243, 246, as follows:
‘ ‘ It is a general principle, that the status, or condition of a person, the relation in which he stands to another person, and by which he is qualified or made capable to take certain rights in that other’s property, is fixed by the law of the domicil; and that this status and capacity are to be recognized and upheld in every other state, so far as they are not inconsistent with its own laws and policy. Subject to this limitation, upon the death of any man, the status of those who claim succession or inheritance in his estate is to be ascertained by the law under which that status was acquired; his personal property is indeed to be distributed according to the law of his domicil at the time of his death, and his real estate descends according to the law of the place in which it is situated; but, in either case, it is according to those provisions -of that law which regulate. the succession or the in.heritance of persons having such a status.”
*220The opinion is replete with learning upon the whole-subject of the law of place as affecting the status of a-person changing his domicil, or having property rights-in other states or countries, and it was held that a child adopted under the laws of Pennsylvania would be recognized as such upon the removal of the adopting father with the child into the State of Massachusetts. This case was cited with approval by the Supreme Court of Illinois in Van Matre v. Sankey et al., 148 Ill. 536, where it was held that a decree adopting-a child is a declaration by competent authority operative to change its status, and ipso facto, to render it that which the law declares it to be — an heir of the person adopting, and to make it capable of inheriting from him in all respects as if it were his own child, born in wedlock; and it may inherit property in other-states than that in which the adoption was had from its adopting parent. The Supreme Court of Rhode Island, following the Massachusetts and Illinois cases,, held in Melvin v. Martin, 18 R. I. 650, that the status of a person is to be determined by the law of his domicil, and such status, with its incidental rights of succession and inheritance, should be recognized in another state, when there is nothing in its laws to-prevent it. We consider these cases to be founded upon indubitable reasoning and that their authority should be followed in this State.
2. Inheritance by heirs of adopted child. II. The .nest contention of the plaintiffs in error is-that, even if Alice Ann might have inherited from Adam Huffman, yet the adoption conferred upon her heirs no right to inherit from him, because^ie statute relating to descents in the use-°f the word "children” had no reference-to others than children by blood. But this-position is inconsistent with the reasoning in the fore*221going cases, and with the fair interpretation of our statute. The adoption of children is an invention usually accredited to the Civilians. It is not of common-law origin. It is now common in Europe, and is recognized and regulated in most of the states of our Union by statute. In Vidal v. Commagere, 13 La. Ann. 516, it is stated on the authority of the Digest that,
“ Under the Roman law, the person adopted entered into the family, and came under the power of the person adopting him. And the effect was such, that the person adopted stood not only himself in relation of child to him- adopting, but his children became the grandchildren of such person.”
In Power &c. v. Hafley &c., 85 Ky. 671, the Court of Appeals of Kentucky held that where an adopted child, made capable by a special act of taking and holding by descent the estate of the person adopting him, dies before such person, leaving children, those children inherit the estate of the person who adopted their deceased parent, as if they were his grandchildren, the jus representations attaching as fully to the adopted child as to the child by blood. In the construction of a statute founded upon a principle of the Roman Law, we are authorized to appeal to that law as an aid in the interpretation of the statute ; and we think it plain, from the language of our statutes construed in the light of the adjudged cases and the principles of the Civil Law, that the widower and the child of Alice Ann inherited through her an interest in the estate of Adam Huffman.
*2223. Whole estate of intestate son leaving no issue goes to father. Act 1859. *221III. The plaintiffs in error further claim that Elizabeth E Huffman, as the widow of Adam Huffman, and B. W. Gray, the grandfather of William H. Huffman, inherited a portion of the estate of Adam *222Huffman through William H. Huffman by representation: but this claim is unfounded. Under section 18 of the statute of 1859 regulating descents (Comp. Laws 1862, 47.0), the only heir of William H. Huffman was Adam Huffman, his father. If the child had died seized of any property, no person but Adam Huffman would have been entitled to any of it. If at the death of the child his father had been “ previously dead,” then the principle contended for by the plaintiffs in error might have some force under section 19 of the statute. The doctrine of Delashmutt v. Parrent, 40 Kan. 641, has no application.
The Court below correctly applied the law to theuncontroverted facts in the case, and the judgment-must be affirmed.
All the Justices concurring.